Citation Nr: 1137882	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for type II diabetes mellitus with secondary renal disease, to include claimed as due to Agent Orange exposure.  

2.  Entitlement to service connection for hepatitis B with cirrhosis, status post liver transplant.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In October 2009, the Veteran testified at a travel Board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the parties agreed to hold the record open for 30 days to allow for the submission of additional evidence.  Thereafter, additional evidence was received which was accompanied by a waiver.  

In February 2010, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) to conduct additional development.  Most recently, in May 2011, the AOJ issued a supplemental statement of the case in which it continued the denial of the claims.  In September 2011, the AOJ re-certified the appeal to the Board.  


FINDINGS OF FACT

1.  While the Veteran served in Korea during a time period when herbicides were used, he was not likely exposed to herbicides, nor may exposure to herbicides otherwise be presumed.   

2.  Diabetes mellitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  Hepatitis B with cirrhosis is not shown to have been present in service, or for many years thereafter, nor is such disability the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus with secondary renal disease was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for hepatitis B with cirrhosis, status post liver transplant, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a March 2005 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letter was issued prior to the initial adjudication of the claims.  In June 2010, the RO issued another letter, in which it again described the evidence necessary to substantiate the claims and VA's responsibilities in assisting the Veteran.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the June 2010 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records are of record.  In addition, records relied upon by the Social Security Administration in making a disability determination are of record.  The Veteran states that he received medical treatment in the 1970's, 1980's, and 1990's from several doctors.  He indicates, however, that attempts to obtain these records have not been successful.  He has not asked for VA's assistance in helping to obtain these potentially relevant records and has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, no VA examination has been conducted, however, none is required.  The Board finds herein, however, that the evidence does not show exposure to herbicides during service, symptoms of diabetes mellitus or hepatitis B during service or continuity of any such symptoms since service.  Since there is no suggestion of an association between the conditions and his military service warrants concluding that a remand for an examination and/or opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

Moreover, the Board finds that there has been substantial compliance with its remand and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  In this respect, the AOJ obtained the Veteran's Social Security Administration disability determination records and sought verification of the alleged exposure to herbicide agents during service.  In addition, the AOJ sought to confirm the Veteran's report that he received a blood transfusion during service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Analysis

A.  Diabetes Mellitus 

The Veteran claims entitlement to service connection for type II diabetes mellitus with secondary renal disease, to include claimed as due to Agent Orange exposure while serving in and around the Demilitarized Zone of Korea (DMZ).  The Veteran indicates that he served in this area of Korea during most of his period of service, while assigned to the 2nd Infantry Division Signal Battalion.  (See Transcript at 9.)  The Veteran's DD 214 reflects service with the United States Army, 8th Hq. Co. 304th Signal Battalion to include 1 year and 3 months of foreign service.  Service personnel records document service in Korea from January 1967 to April 1968.  His MOS was a Cook.  The record does not reflect, nor does the Veteran maintain, that he ever served in Vietnam. 

The laws pertinent to the claims for service connection are as follows:

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service connection on a presumptive basis is warranted if there is evidence of certain chronic diseases, including diabetes mellitus and cirrhosis of the liver, within the first post- service year.  See 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. § 3.309(e).  

Also, the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

While the evidence shows that the Veteran currently has diabetes mellitus, it was not diagnosed until the mid-1990's, many years following his discharge from service.  There is also no competent medical evidence linking diabetes mellitus to service, other than under the theory of his purported exposure to herbicide agents.  Additionally, there is no probative evidence showing continuity of diabetes-related symptoms following discharge from service.  Therefore, service connection for diabetes mellitus under the tenets of 38 C.F.R. §§ 3.303 or 3.309(a) is not warranted.  The Veteran does not argue to the contrary.  Rather, as noted, he asserts that he is entitled to the presumption of service connection for type II diabetes mellitus as a result of his in-service exposure to herbicide agents.

While the Veteran's service personnel records do reflect that he served in Korea during a time period (April 1968) when herbicide agents were sprayed in the DMZ, those records do not show that he served in the effected areas.  They also do not show that he served with the 2nd or 7th Infantry Divisions; the units to which a presumption of exposure to herbicide agents applies.  They do reflect Korean service from January 1967 to April 1968 with a primary military occupational specialty as a Cook.  They also show service, primarily, with the Headquarters, 304th Signal Battalion.  With this information, the U.S. Army and Joint Services Records Research Center (JSRRC) was asked to determine whether the Veteran had in-service exposure to herbicide agent.  The JSRRC reported that it reviewed the unit history of the 304th Signal Battalion during 1968.  It determined that the 304th Signal Battalion was based at Camp Coiner, 27 miles away from the DMZ.  It did not note any role in support of the 2nd and 7th Infantry Divisions of United States Army nor was it able to locate records that placed the Veteran's unit along the DMZ.  

The Board notes that the Veteran does not necessarily argue that he was stationed along the DMZ; he instead argues that his exposure occurred as a result of day trips that took him to areas where Agent Orange was used.  The Board is unable to find that the Veteran's lone assertion, in and of itself, warrants a presumption or supports a factual finding that the Veteran was exposed to herbicide agents.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. App. at 53.  

B.  Hepatitis B

The Veteran claims entitlement to service connection for hepatitis B with cirrhosis, status post liver transplant, due to a blood transfusion received at a medical facility in Korea in 1967.  In addition, he claims that he had blood splattered on him after a fellow cook cut himself in the kitchen mess hall.  (See, e.g., VA Form 21-4138 submitted in November 2008.)  He reports that ever since the blood exposure in service he has chronic fatigue. 

The Board has carefully considered the Veteran's lay testimony, but finds that the weight of the evidence is against the claim.  

First, the Veteran's service treatment records are of record.  They do not show reports or treatment for fatigue, nor do they show that the Veteran required treatment at a private hospital in Korea to receive a blood transfusion.  Rather, upon his service discharge examination in April 1968, the Veteran did not note any past treatment requiring a blood transfusion.  

While the Veteran reports that he received treatment for fatigue and liver problems in the years following discharge from service, no medical records have been supplied to support that contention.  While the Veteran explains that the failure to obtain records is through no fault of his own, the Board is left with a significant period of time in which there is no medical evidence in support of the claim.  While there are recent medical records, they indicate that the Veteran's symptoms developed many years following discharge from service and do not include evidence to support the contention that current symptoms are of a service origin.  For instance, a Mayo Clinic report dated in September 2004, in noting the Veteran's history, indicated that he had liver disease with elevated liver enzymes in the 1990's "with fatigue developing in 1996."  This evidence directly contradicts the Veteran's reports concerning the initial onset of fatigue.  Significantly, this report also states that the Veteran received a blood transfusion for anemia in the "1980's."  The Board finds it significant that the Veteran makes no mention of this blood transfusion and finds that his failure to discuss it is a factor that impeaches his credibility.  

An April 2002 evaluation at Duke Medical indicates that the Veteran was "diagnosed with hepatitis C in 1990."  Unfortunately, he developed end-stage liver disease secondary to hepatitis B and in September 2004 underwent an esophagogastroduodenoscopy, and in November 2004 underwent an orthotic liver transplantation.  Significantly, this evidence does not link the hepatitis disability to his military service.  

Social Security Administration (SSA) disability determination evidence is also of record.  These records indicate that the Veteran has been disabled for SSA purposes since 2003 due to chronic liver disease and cirrhosis.  Significantly, there is a discrepancy on the SSA records supplied by the Veteran and those received by VA pursuant to the Board's February 2010 Remand directive.  On the application for SSA benefits supplied by the Veteran to VA in October 2009, he reports that his illnesses, injuries or conditions first bothered him on June 20, 1969.  However, on the application for SSA benefits obtained from SSA by VA, he states that the illnesses, injuries or conditions first bothered him on June 20, 1990.  

It is unclear to the Board why there are differences in the documents.  Since the version supplied by SSA is different from the one supplied by the Veteran, it appears that the Veteran has intentionally altered it to support his claim for VA benefits.  If true, this would be another factor which tends to diminish the Veteran's credibility before the Board.   

Moreover, while the Veteran is certainly competent to discuss his observable symptoms, he is not shown to have the requisite expertise to render an opinion on an essentially medical determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)(Lay persons are not competent to opine as to medical etiology or render medical opinions.)  The veteran is certainly free, however, to testify as to his observable symptoms of hepatitis B.  Layno v. Brown, 6 Vet. App. 465, 469 (1994)(Lay testimony is competent, however, to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.)  Determining the appropriate diagnosis of hepatitis B as well as establishing the most likely etiology of the disability, however, requires competent medical evidence.  

In sum, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for type II diabetes mellitus with secondary renal disease is denied.  

Entitlement to service connection for hepatitis B with cirrhosis, status post liver transplant is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


